DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over (US Pub. No. 2010/0295070 A1) in view of Nishimoto et al. (US Pub. No. 2007/0189007 A1) in view of Wang (US Pub No. 2008/0019130 A1).
As to claim 1, Su et al. teaches a light emitting assembly comprising a plurality of Light Emitting Diode (LED) dies (#50a in Fig. 3-5 and in ¶ [0036]) arranged in a fixed position relative to one another on a common substrate (#102 in Fig. 3-5 and in ¶ [0041]), wherein the LED dies are electrically connected to one another (via #114 in Fig. 3-5 and in ¶ [0043]), and wherein 
Su is silent about each of the optical lenses disposed over respective LED dies being integrally connected with one another forming a one-piece construction and wherein the LED dies are arranged in a circular pattern.
However, in the same field or endeavor, Nishimoto teaches each of the optical lenses disposed over respective LED dies being integrally connected with one another forming a one-piece construction (Fig. 2, Fig. 12B). Nishimoto teaches the integral formation as a result of a simple resin molding process with a jig that aligns the lenses with the LEDs (Fig. 12, ¶ [0095]). It would have been obvious to one of ordinary skill in the art to create an integral lens assembly as taught by Nishimoto on the device taught by Su in order to form the lenses in a single molding step and aligned with the LEDs as taught by Nishimoto.
Su in view of Nishimoto are silent about the LED dies being arranged in a circular pattern.
However, in the same field or endeavor Wang teaches the LEDs arranged in a circular pattern (Fig. 2, Fig. 4). Wang teaches a circular arrangement in order to help with secondary ordered optical lens design, wiring simplicity, and for design aesthetics (¶ [0007]). It would have been obvious to one of ordinary skill in the art to arrange the LED dies in a circular pattern as taught by Wang in order to address and secondary optics design, wiring concerns or aesthetics.
As to claim 2, Su et al. teaches the substrate includes a high-reflective material that the LED dies are disposed thereon (for instance Aluminum or copper in ¶ [0042]).  

As to claim 4, Su et al. is silent about each optical lens is sized about 1.5 to 3 times the size of a respective LED die. However, it is the Examiner’s position that the size and scale of the images of Su render Applicant’s claim obvious to one of ordinary skill in the art. First, the image appears to meet the Applicant’s limitations and one of ordinary skill in the art would find it obvious to create a lens with a size of about 1.5 to 3 times the size of the LED in order to recreate the device of Su. Further, it is the Examiner’s position that the size of the lens over the LED is a result effective variable which would have been obvious to optimize in order to achieve a particular light output.
As to claim 7, Su et al. teaches each optical lens is configured comprising a hemispherical shape with a diameter sized slightly larger than a respective LED die (Examiner notes that “slightly larger” is relative term which may not be indefinite but it is very broad, See Fig. 5 of Su).
As to claim 9, Wang teaches LEDs that are arranged within the circular pattern of LEDs (Fig. 2 and Fig. 4). The motivation to combine is the same as in claim 1.

Claims 1, 2, 4, 7, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US Pub. No. 2006/0141851 A1) in view of Nishimoto et al. (US Pub. No. 2007/0189007 A1) in view of Wang (US Pub No. 2008/0019130 A1).
As to claim 1, Matsui et al. teaches a light emitting assembly comprising a plurality of Light Emitting Diode (LED) dies (#1013 in Fig. 15 and in ¶ [0066]) arranged in a fixed position 
Matsui is silent about each of the optical lenses disposed over respective LED dies being integrally connected with one another forming a one-piece construction and wherein the LED dies are arranged in a circular pattern.
However, in the same field or endeavor, Nishimoto teaches each of the optical lenses disposed over respective LED dies being integrally connected with one another forming a one-piece construction (Fig. 2, Fig. 12B). Nishimoto teaches the integral formation as a result of a simple resin molding process with a jig that aligns the lenses with the LEDs (Fig. 12, ¶ [0095]). It would have been obvious to one of ordinary skill in the art to create an integral lens assembly as taught by Nishimoto on the device taught by Matsui in order to form the lenses in a single molding step and aligned with the LEDs as taught by Nishimoto.
Matsui in view of Nishimoto are silent about the LED dies being arranged in a circular pattern.
However, in the same field or endeavor Wang teaches the LEDs arranged in a circular pattern (Fig. 2, Fig. 4). Wang teaches a circular arrangement in order to help with secondary ordered optical lens design, wiring simplicity, and for design aesthetics (¶ [0007]). It would have been obvious to one of ordinary skill in the art to arrange the LED dies in a circular pattern as taught by Wang in order to address and secondary optics design, wiring concerns or aesthetics.
As to claim 2, Matsui et al. teaches the substrate includes a high-reflective material that the LED dies are disposed thereon (for instance Aluminum in ¶ [0065]).  

As to claim 7, Matsui et al. teaches each optical lens is configured comprising a hemispherical shape with a diameter sized slightly larger than a respective LED die (Examiner notes that “slightly larger” is relative term which may not be indefinite but it is very broad, See Fig. 15 of Matsui).
As to claim 8, Matsui teaches an interconnect substrate (for instance #10 in Fig. 1 and in ¶ [0067]), wherein the interconnect substrate is configured to surround the common substrate (Fig. 1) and comprises one or more electrical contact pads configured to make contact with one or more landing pads of the substrate (discussed in ¶ [0069]).  
As to claim 9, Wang teaches LEDs that are arranged within the circular pattern of LEDs (Fig. 2 and Fig. 4). The motivation to combine is the same as in claim 1.
As to claim 10, Matsui teaches a light emitting assembly comprising: a plurality of Light Emitting Diode (LED) dies (#1013 in Fig. 15 and in ¶ [0066]) arranged and spaced apart from one another on a common substrate (#1003 in Fig. 15 and in ¶ [0065]), wherein the LED dies are electrically connected to each other forming an LED array (¶ [0066]), and wherein the common 
Matsui is silent about each of the optical lenses disposed over respective LED dies being integrally connected with one another forming a one-piece construction and wherein the LED dies are arranged in a circular pattern.
However, in the same field or endeavor, Nishimoto teaches each of the optical lenses disposed over respective LED dies being integrally connected with one another forming a one-piece construction (Fig. 2, Fig. 12B). Nishimoto teaches the integral formation as a result of a simple resin molding process with a jig that aligns the lenses with the LEDs (Fig. 12, ¶ [0095]). It would have been obvious to one of ordinary skill in the art to create an integral lens assembly as taught by Nishimoto on the device taught by Matsui in order to form the lenses in a single molding step and aligned with the LEDs as taught by Nishimoto.
Matsui in view of Nishimoto are silent about the LED dies being arranged in a circular pattern.
However, in the same field or endeavor Wang teaches the LEDs arranged in a circular pattern (Fig. 2, Fig. 4). Wang teaches a circular arrangement in order to help with secondary 
As to claim 11, Matsui teaches the landing pads are positioned along a peripheral portion of the common substrate away from the LED array, wherein the interconnect substrate includes a surface portion configured to accommodate fitment with the peripheral portion of the common substrate, and wherein the surface portion comprises the electrical contact pads (see Fig. 1 and 2 and their discussion, ¶ [0069]).  
As to claim 12, Matsui teaches the interconnection substrate surface portion comprises a recessed portion in which the common substrate resides (note #10 mounted above and around #1000 in Fig. 1).  
As to claim 13, Matsui teaches each optical lens is configured having a hemispherical shape over each respective LED die (Fig. 15).
As to claim 14, Nishimoto teaches adjacent optical lenses comprise a connecting section extending therebetween and between adjacent LED dies, the connecting section having a height as measured from the common substrate less than a height of the adjacent optical lenses (Fig. 12). The motivation to combine is the same as in claim 10.
As to claim 15, Matsui teaches LED dies are spaced apart equidistantly from one another (figures throughout showing a regular array).

s 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Basin et al. (US Pub. No. 2006/0105485 A1) in view of Nishimoto et al. (US Pub. No. 2007/0189007 A1) in view of Wang (US Pub No. 2008/0019130 A1).
As to claim 16, Basin teaches a method of making a light emitting assembly  (See Fig. 1-4) comprising the steps of: arranging a number of Light Emitting Diode (LED) dies (#10) on a common substrate (#12) in a manner wherein the dies are spaced apart from one another; electrically connecting the LED dies to one another and to landing pads disposed on the common substrate (¶ [0005]); loading a mold cavity (#16) configured to provide a lens for each respective LED die with a silicone material and combine the common substrate with the mold to form an assembly such that the silicone material encapsulates the LED dies (¶ [0006]); pressurizing the assembly in a vacuum environment (¶ [0041]); and removing the mold (¶ [0043]) from the common substrate, wherein the resulting light emitting assembly comprises the LED dies each having a respective optical lens disposed thereover (Fig. 3).  
Basin appears to teach each of the optical lenses disposed over respective LED dies being integrally connected with one another forming a one-piece construction but not wherein the LED dies are arranged in a circular pattern.
However, in the same field or endeavor, Nishimoto teaches each of the optical lenses disposed over respective LED dies being integrally connected with one another forming a one-piece construction (Fig. 2, Fig. 12B). Nishimoto teaches the integral formation as a result of a simple resin molding process with a jig that aligns the lenses with the LEDs (Fig. 12, ¶ [0095]). It would have been obvious to one of ordinary skill in the art to create an integral lens assembly 
Basin in view of Nishimoto are silent about the LED dies being arranged in a circular pattern.
However, in the same field or endeavor Wang teaches the LEDs arranged in a circular pattern (Fig. 2, Fig. 4). Wang teaches a circular arrangement in order to help with secondary ordered optical lens design, wiring simplicity, and for design aesthetics (¶ [0007]). It would have been obvious to one of ordinary skill in the art to arrange the LED dies in a circular pattern as taught by Wang in order to address and secondary optics design, wiring concerns or aesthetics.
As to claim 17, Basin teaches during the step of pressurizing, the respective optical lenses are formed and comprise connecting sections interposed between adjacent lenses having a height as measured from the substrate less than a height of each lens. (¶ [0043], Fig. 3). Similarly, Nishimoto teaches the same thing (Fig. 12). The motivation is the same as in claim 16.
As to claim 20, Basin teaches before the step of arranging, a highly-reflective material is disposed onto a substrate upper surface and the LED dies are a disposed thereon (Fig. 5, wherein aluminum is formed before the LED dies are formed.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US Pub. No. 2010/0295070 A1) in view of Nishimoto et al. (US Pub. No. 2007/0189007 A1) in view of Wang (US Pub No. 2008/0019130 A1) in view of Tischler et al. (US Pub. No. 2011/0315956 A1).

However, in the same field or endeavor Tischler teaches that LED pitch is a result effective variable capable of optimization by one of ordinary skill in the art. Tischler teaches that pitch can be varied in order to get a smaller brighter light source or a wider dimmer light source. In the instant case, it would have been obvious to one of ordinary skill in the art to have the LED dies spaced about 3 times the LED size or less in order to get a bright compact light source.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US Pub. No. 2006/0141851 A1) in view of Nishimoto et al. (US Pub. No. 2007/0189007 A1) in view of Wang (US Pub No. 2008/0019130 A1) in view of Tischler et al. (US Pub. No. 2011/0315956 A1).
As to claims 5 and 6, Matsui teaches the LED dies form an array (Fig. 15), but is silent wherein the LED dies are spaced apart from one another and the distance between adjacent LED dies is less than about 3 times the LED die size as measured from a middle of adjacent LED dies. 
However, in the same field or endeavor Tischler teaches that LED pitch is a result effective variable capable of optimization by one of ordinary skill in the art. Tischler teaches that pitch can be varied in order to get a smaller brighter light source or a wider dimmer light source. In the instant case, it would have been obvious to one of ordinary skill in the art to have .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Basin et al. (US Pub. No. 2006/0105485 A1) in view of Nishimoto et al. (US Pub. No. 2007/0189007 A1) in view of Wang (US Pub No. 2008/0019130 A1) in view of Tischler et al. (US Pub. No. 2011/0315956 A1).
As to claim 18, Basin is silent wherein the LED dies are spaced apart from one another and the distance between adjacent LED dies is less than about 4 times the LED die size as measured from a middle of adjacent LED dies. 
However, in the same field or endeavor Tischler teaches that LED pitch is a result effective variable capable of optimization by one of ordinary skill in the art. Tischler teaches that pitch can be varied in order to get a smaller brighter light source or a wider dimmer light source. In the instant case, it would have been obvious to one of ordinary skill in the art to have the LED dies spaced about 4 times the LED size or less in order to get a bright compact light source.
As to claim 19, Basin is silent about each optical lens is sized about 1.5 to 3 times the size of a respective LED die. However, it is the Examiner’s position that the size and scale of the images of Basin render Applicant’s claim obvious to one of ordinary skill in the art. First, the image appears to meet the Applicant’s limitations and one of ordinary skill in the art would find it obvious to create a lens with a size of about 1.5 to 3 times the size of the LED in order to recreate the device of Basin. Further, it is the Examiner’s position that the size of the lens over .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875